Title: Report on the Petition of Francis Bailey, 23 February 1790
From: Hamilton, Alexander
To: 


Treasury DepartmentFebruary 23d. 1790[Communicated on February 23, 1790]

[To the President of the Senate]
Pursuant to the Order of the Senate of the United States of the 22nd. of February instant, referring the Petition of Francis Bailey to The Secretary of the Treasury
The said Secretary Most respectfully reports
That he has received from the said Francis Bailey, a communication of the Invention to which he alludes in his petition.
That it appears to him difficult to decide, to what extent that Invention will afford the Security against Counterfeiting, which is the Object of it.
That nevertheless he is of opinion, it will be likely to add to the difficulty of that pernicious practice, in a sufficient degree, to merit the countenance of Government, by securing to the Petitioner an exclusive right to the use of his Invention.
That with regard to the employment of the Petitioner to print such papers of a public nature, as may require precautions against Counterfeit; this, in the Judgment of the Secretary, ought to remain a matter of discretion, to be regulated by the success of the experiment and the convenience of the Public.
All which is humbly submitted
Alexander HamiltonSecy of the Treasury
